Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g31232ex10_1.jpg]

CREDIT AGREEMENT

dated as of

April 19, 2010

among

H.B. FULLER COMPANY

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

CITIBANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION

and U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,

as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page ARTICLE I Definitions  

SECTION 1.01.

  

Defined Terms

  1

SECTION 1.02.

  

Classification of Loans and Borrowings

  21

SECTION 1.03.

  

Terms Generally

  21

SECTION 1.04.

  

Accounting Terms; GAAP

  21

ARTICLE II The Credits

  21

SECTION 2.01.

  

Commitments

  21

SECTION 2.02.

  

Loans and Borrowings

  22

SECTION 2.03.

  

Requests for Revolving Borrowings

  22

SECTION 2.04.

  

Determination of Dollar Amounts

  23

SECTION 2.05.

  

Swingline Loans

  23

SECTION 2.06.

  

Letters of Credit

  24

SECTION 2.07.

  

Funding of Borrowings

  29

SECTION 2.08.

  

Interest Elections

  29

SECTION 2.09.

  

Termination and Reduction of Commitments; Termination of Facility

  31

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

  31

SECTION 2.11.

  

Prepayment of Loans.

  32

SECTION 2.12.

  

Fees

  33

SECTION 2.13.

  

Interest

  33

SECTION 2.14.

  

Alternate Rate of Interest

  34

SECTION 2.15.

  

Increased Costs

  35

SECTION 2.16.

  

Break Funding Payments

  36

SECTION 2.17.

  

Taxes

  36

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

  38

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

  39

SECTION 2.20.

  

Increase of Commitments

  40

SECTION 2.21.

  

Market Disruption

  40

SECTION 2.22.

  

Judgment Currency

  41

SECTION 2.23.

  

Designation of Foreign Subsidiary Borrowers

  41

SECTION 2.24.

  

Termination of Commitments under Existing Credit Agreements

  42

SECTION 2.25.

  

Defaulting Lenders

  42 ARTICLE III Representations and Warranties   43

SECTION 3.01.

  

Organization; Powers; Subsidiaries

  43

SECTION 3.02.

  

Authorization; Enforceability

  44

SECTION 3.03.

  

Governmental Approvals; No Conflicts

  44

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

  44

SECTION 3.05.

  

Properties

  45

SECTION 3.06.

  

Litigation and Environmental Matters

  45

SECTION 3.07.

  

Compliance with Laws and Agreements

  45

SECTION 3.08.

  

Investment and Holding Company Status

  45

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

SECTION 3.09.

   Taxes   45

SECTION 3.10.

  

ERISA

  46

SECTION 3.11.

  

Disclosure

  46

SECTION 3.12.

  

Federal Reserve Regulations

  46

SECTION 3.13.

  

No Default

  46

ARTICLE IV Conditions

  46

SECTION 4.01.

  

Effective Date

  46

SECTION 4.02.

  

Each Credit Event

  47

SECTION 4.03.

  

Designation of a Foreign Subsidiary Borrower

  48

ARTICLE V Affirmative Covenants

  48

SECTION 5.01.

  

Financial Statements; Ratings Change and Other Information

  48

SECTION 5.02.

  

Notices of Material Events

  50

SECTION 5.03.

  

Existence; Conduct of Business

  50

SECTION 5.04.

  

Payment of Obligations

  50

SECTION 5.05.

  

Maintenance of Properties; Insurance

  50

SECTION 5.06.

  

Books and Records; Inspection Rights

  51

SECTION 5.07.

  

Compliance with Laws

  51

SECTION 5.08.

  

Use of Proceeds

  51

SECTION 5.09.

  

Subsidiary Guaranty

  51

ARTICLE VI Negative Covenants

  52

SECTION 6.01.

  

Indebtedness

  52

SECTION 6.02.

  

Liens

  53

SECTION 6.03.

  

Fundamental Changes

  54

SECTION 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

  55

SECTION 6.05.

  

Swap Agreements

  56

SECTION 6.06.

  

Restricted Payments

  57

SECTION 6.07.

  

Transactions with Affiliates

  57

SECTION 6.08.

  

Restrictive Agreements

  57

SECTION 6.09.

  

Financial Covenants

  57

ARTICLE VII Events of Default

  58

ARTICLE VIII The Administrative Agent

  60

ARTICLE IX Miscellaneous

  62

SECTION 9.01.

  

Notices

  62

SECTION 9.02.

  

Waivers; Amendments

  62

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

  63

SECTION 9.04.

  

Successors and Assigns

  64

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

SECTION 9.05.

   Survival   67

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

  67

SECTION 9.07.

  

Severability

  67

SECTION 9.08.

  

Right of Setoff

  67

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

  68

SECTION 9.10.

  

WAIVER OF JURY TRIAL

  69

SECTION 9.11.

  

Headings

  69

SECTION 9.12.

  

Confidentiality

  69

SECTION 9.13.

  

USA PATRIOT Act

  69 ARTICLE X   Company Guarantee  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page SCHEDULES:   Schedule 2.01    — Commitments   1 Schedule 2.02    —
Mandatory Cost   1 Schedule 2.06    — Existing Letters of Credit   Schedule 3.01
   — Subsidiaries   Schedule 3.06    — Disclosed Matters   Schedule 6.01    —
Existing Indebtedness   Schedule 6.02    — Existing Liens   Schedule 6.04    —
Existing Investments   Schedule 6.08    — Restrictive Agreements   EXHIBITS:  
Exhibit A   

—       Form of Assignment and Assumption

  1 Exhibit B   

—       Form of Opinion of Loan Parties’ Counsel

  1 Exhibit C   

—       Form of Commitment and Acceptance

  1 Exhibit D   

—       List of Closing Documents

  1 Exhibit E-1   

—       Form of Borrowing Subsidiary Agreement

  Exhibit E-2   

—       Form of Borrowing Subsidiary Termination

  1 Exhibit F   

—       Form of Subsidiary Guaranty

  1

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 19, 2010 among H.B. FULLER COMPANY, the
FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from
time to time party hereto, CITIBANK, N.A. as Syndication Agent and BANK OF
AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2009 10-K” means the Company’s Annual Report on Form 10-K for the fiscal year
ended November 28, 2009.

“2010 10-Q” means the Company’s Quarterly Report on Form 10-Q for the quarterly
period ending February 27, 2010.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to the sum of (a) (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate plus, without
duplication, (b) in the case of Loans by a Lender from its office or branch in
the United Kingdom, if applicable and as reasonably determined by the
Administrative Agent in accordance with Schedule 2.02, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would (a) be prohibited by
applicable law or (b) would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$200,000,000.

“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling, and
(d) any other Foreign Currency agreed to by each of the Lenders; provided that
with respect to Swingline Loans only, “Agreed Currencies” shall mean Dollars and
each other currency as is acceptable to the Swingline Lender in its sole
discretion.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.25 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or with respect to any ABR Loan or with respect to the facility fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread” or “ABR Spread” or “Facility Fee
Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:

 

    

Index Debt Ratings

(Moody’s/S&P):

   Eurocurrency
Spread     ABR
Spread     Facility Fee
Rate  

Category 1

   A3 or A - or higher    1.50 %    0.50 %    0.25 % 

Category 2

   Baa1 or BBB+    1.725 %    0.725 %    0.275 % 

Category 3

   Baa2 or BBB    1.95 %    0.95 %    0.30 % 

Category 4

   Baa3 or BBB-    2.10 %    1.10 %    0.40 % 

Category 5

   Ba1 or BB+ or lower    2.50 %    1.50 %    0.50 % 

For purposes of, and notwithstanding, the foregoing,

(a) it is understood and agreed that the Index Debt has a rating solely from S&P
on the Effective Date and only a rating from S&P shall determine the Applicable
Rate until and unless Moody’s also provides a rating for the Index Debt;

 

2



--------------------------------------------------------------------------------

(b) if neither Moody’s nor S&P shall have in effect a rating for the Index Debt
or an issuer rating for the Company (other than by reason of the circumstances
referred to in the last sentence of this definition), then Category 5 shall be
applicable (it being understood and agreed that in the event that only one of
Moody’s and S&P issues a rating for the Index Debt, such rating shall determine
the Eurocurrency Spread, the ABR Spread and Facility Fee Rate);

(c) if the ratings established or deemed to have been established by Moody’s and
S&P for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings;

(d) if the ratings established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise; and

(e) if the Company shall not have any Index Debt outstanding, then issuer
ratings by Moody’s and S&P for the Company shall apply for items (i) through
(iv) above.

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a secured lending agreement, constitutes the principal amount of
such Indebtedness or (b) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

3



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit E-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, a day upon
which such clearing system as is determined by the Administrative Agent to be
suitable for clearing or settlement of euro is open for business).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 20% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Co-Documentation Agent” means each of Bank of America, N.A., PNC Bank, National
Association and U.S. Bank National Association in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $200,000,000.

“Commitment Increase Notice” is defined in Section 2.20.

“Company” means H.B. Fuller Company, a Minnesota corporation.

“Computation Date” is defined in Section 2.04.

“Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) expense for taxes paid or accrued during such period, (iii) all amounts
attributable to depreciation and amortization during such period, (iv) non-cash
impairment losses related to long-lived assets, intangible assets or goodwill,
(v) extraordinary non-cash losses incurred other than in the ordinary course of
business during such period, and (vi) nonrecurring extraordinary non-cash
restructuring charges, minus (c) without duplication and to the extent included
in determining such Consolidated Net Income, extraordinary non-cash gains
realized other than in the ordinary course of business; all calculated for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis.
For purposes of Section 6.09(b), Consolidated EBITDA for any period of four
(4) consecutive fiscal quarters (each, a “Reference Period”) during which a
Material Acquisition or a Material Disposition shall have been made by the
Company or any Subsidiary shall be calculated after giving pro forma effect
(calculated in a manner reasonably acceptable to the Administrative Agent but in
any case without giving effect to any cost savings in excess of $5,000,000
during any Reference Period) to such Material Acquisition or Material
Disposition (as applicable), as if such Material Acquisition or Material
Disposition (as applicable) occurred on the first day of such Reference Period.
For purposes of this definition, the term “Material Acquisition” means any
acquisition or series of related acquisitions by the Company or any Subsidiary
that (A) constitutes a Permitted Acquisition, and (B) involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000 and
the term “Material Disposition” means any sale, transfer or other disposition or
series of related sales, transfers or dispositions by the Company or any
Subsidiary that (C) constitutes a disposition of all or substantially all of the
assets of, or all or a majority of the Equity Interests in, a Person or division
or line of business of a Person, and (D) involves the receipt of consideration
by the Company and its Subsidiaries in excess of $10,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to (a) all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP, (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers

 

5



--------------------------------------------------------------------------------

acceptance financing and net costs under interest rate Swap Agreements to the
extent such net costs are allocable to such period in accordance with GAAP) and
(c) the interest component of all Attributable Receivable Indebtedness of the
Company and its Subsidiaries for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness for Borrowed Money of the Company
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP
as of such time, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances, and (c) Indebtedness of the type referred
to in clauses (a) or (b) hereof of another Person guaranteed by the Company or
any of its Subsidiaries. For the avoidance of doubt, Consolidated Total
Indebtedness includes all Attributable Receivables Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Country Risk Event” means:

(a) any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

(i) changing the obligations under the relevant Letter of Credit, the Credit
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Bank, the
Lenders or the Administrative Agent,

(ii) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

(iii) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

(b) force majeure; or

(c) any similar event

which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under the Code, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Company, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

“Disclosed Matters” means the actions, suits and proceedings, the labor
controversies and the environmental matters disclosed in the Company’s 2009
10-K, the Company’s 2010 10-Q and Schedule 3.06.

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries.

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in such currency of
such amount of Dollars if such currency is a Foreign Currency, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Computation Date provided for in
Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America or any state thereof or the
District of Columbia.

 

7



--------------------------------------------------------------------------------

“Effective Commitment Amount” is defined in Section 2.20.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Foreign Subsidiary” means H.B. Fuller Finance (Ireland), a company
organized under the laws of the Republic of Ireland and any other Foreign
Subsidiary that is approved from time to time by the Administrative Agent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the

 

8



--------------------------------------------------------------------------------

withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies which is a Foreign Currency, the office, branch,
affiliate or correspondent bank of the Administrative Agent for such currency as
specified from time to time by the Administrative Agent to the Company and each
Lender.

“Eurocurrency Swingline Loan” means a Eurocurrency Loan made as a Swingline Loan
denominated in a Foreign Currency or to a Foreign Subsidiary Borrower.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or any political subdivision or state thereof, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender or the Issuing Bank, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any political subdivision or state thereof, or
any similar tax imposed by any other jurisdiction in which the Company is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company with respect to such withholding tax
pursuant to Section 2.17(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 14, 2005 by and among the Company, certain foreign subsidiary borrowers
which may from time to time be party thereto, certain lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended prior to the
Effective Date.

“Existing Joint Venture” means any corporation, limited liability company, joint
venture or similar limited liability legal entity in existence on the Effective
Date which was formed or entered into by the Company or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person, which legal entity does not constitute a Subsidiary.

 

9



--------------------------------------------------------------------------------

“Existing Letters of Credit” is defined in Section 2.06(a).

“Existing Loan Agreement” means the Loan Agreement dated as of June 19, 2006
among the Company, the financial institutions party thereto as lenders from time
to time and JPMorgan Chase Bank, N.A. as administrative Agent, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Existing Note Agreements” means (a) that certain Note Agreement dated as of
December 19, 1994 regarding $12,000,000 8.73% Senior Notes, Series D, due
April 28, 2010, (b) that certain Note Agreement dated as of June 2, 1998
regarding $125,000,000 6.60% Senior Notes due June 2, 2010, and (c) that certain
Note Purchase Agreement dated as of December 16, 2009 regarding $17,000,000
5.13% Senior Notes, Series A, due December 16, 2016, $33,000,000 5.13% Senior
Notes, Series B, due December 16, 2019, $35,000,000 5.61% Senior Notes, Series
C, due December 16, 2019, and $65,000,000 5.61% Senior Notes, Series D, due
February 24, 2020; together with all promissory notes and other documents,
instruments and agreements issued thereunder or relating thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Foreign Currencies” means each Agreed Currency other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that has
been designated as a Foreign Subsidiary Borrower pursuant to Section 2.23 and
that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit, (j) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (k) the net obligations of such Person under
any Swap Agreement or under any similar type of agreement and (l) all
Attributable Receivables Indebtedness of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
the financial covenants under this Agreement, preferred stock of any Person
shall not be considered Indebtedness of such Person.

“Indebtedness for Borrowed Money” of any Person means, without duplication, the
sum of Indebtedness of such Person described in clauses (a), (b), (h), (i),
(j) and (l) of the definition of

 

11



--------------------------------------------------------------------------------

“Indebtedness”, but shall exclude (a) notes, bills and checks presented in the
ordinary course of business by such Person to banks for deposit or collection,
and (b) with respect to the Company and its Subsidiaries, all obligations of the
Company and its Subsidiaries of the character referred to in this definition to
the extent owing to the Company or any of its Subsidiaries.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means rated senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
March 2010 relating to the Company and the Transactions.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

12



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lenders hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
and, in the case of any Foreign Currency, the appropriate page of such service
which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to (or, in the
case of Loans denominated in Pounds Sterling, on the day of) the commencement of
such Interest Period, as the rate for deposits in the relevant Agreed Currency
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which deposits in the relevant Agreed Currency in an Equivalent Amount of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on the day of) the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
executed and delivered pursuant to Section 2.10(e), any intercreditor agreement
contemplated by the last sentence of Section 6.02 and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(b) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency or which
is to, or for the account of, a Foreign Subsidiary Borrower.

 

13



--------------------------------------------------------------------------------

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, results of operations or prospects of the Company
and the Subsidiaries taken as a whole or (b) the ability of any Borrower or any
other Loan Party to perform any of its obligations under this Agreement or any
other Loan Document or (c) the rights of or benefits available to the Lenders
under this Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (a) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period or (b) which contributed greater than ten
percent (10%) of the Company’s Consolidated Total Assets as of such date.

“Maturity Date” means June 19, 2013.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower or any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (a) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (b) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (a) or (b), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders and the Administrative Agent, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or in respect of any of the Loans made or reimbursement obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

 

14



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but in any event excluding Excluded
Taxes.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Company and the Subsidiaries are in compliance, on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition
(without giving effect to any cost savings), with the covenants contained in
Section 6.09 recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $50,000,000, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company to such effect, together with all relevant financial information,
statements and projections requested by the Administrative Agent and (e) in the
case of an acquisition or merger involving the Company or a Subsidiary, the
Company or such Subsidiary is the surviving entity of such merger and/or
consolidation.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies on property that are not yet due or are due but may thereafter be paid
without penalty or are being contested in compliance with Section 5.04;

 

15



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, servicemen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits (including letters of credit, surety bonds and other
escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d) liens covering cash deposits and other investments to secure the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, customs bonds and other obligations of a like nature,
in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(g) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Company and its Subsidiaries; and

(h) Liens granted in the ordinary course of business to licensors which encumber
licensed intellectual property and inventory produced thereunder (but not any
receivables from the sale, distribution or licensing thereof).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) obligations of any State of the United States of America or any political
subdivision thereof, the interest with respect to which is exempt from federal
income taxation under Section 103 of the Code, having a long term rating from
S&P of AA or better, or from Moody’s of Aa2 or better, and maturing within one
year from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) or (b) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

16



--------------------------------------------------------------------------------

(e) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term credit
rating from S&P of A-1 or better, or from Moody’s of P-1 or better;

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(g) in the case of investments by any Foreign Subsidiary, (i) investments in
certificates of deposit, bankers’ acceptances, time deposits and similar bank
obligations in the ordinary course of business and generally consistent with
past practice to the extent placed with any well-capitalized commercial bank or
financial institution which is located in the jurisdiction where such Foreign
Subsidiary is located and (ii) other investments of a nature substantially
similar and of similar credit quality to the investments described above to the
extent made in the ordinary course of business and generally consistent with
past practice in the jurisdiction in which such Foreign Subsidiary is located.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” shall mean (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (b) loans to the Company and its Subsidiaries secured by Receivables
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of the Company and its Subsidiaries which are made pursuant to
the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (a) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (b) any such amendments, modifications, supplements,
refinancings or replacements are not adverse in any way to the interests of the
Lenders and (c) any such amendments, modifications, supplements, refinancings or
replacements are otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Proposed New Lender” is defined in Section 2.20.

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

“Receivables Entity” shall mean a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

“Receivables Sellers” shall mean the Company and those Subsidiary Guarantors
that are from time to time party to the Permitted Receivables Facility
Documents.

“Register” has the meaning set forth in Section 9.04.

 

18



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“SEC” means the United States Securities and Exchange Commission.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of US
Dollar denominated Loans, include those imposed pursuant to Regulation D of the
Board. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

19



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Material Subsidiary (other than Affected
Foreign Subsidiaries and H.B. Fuller Automotive Company) that is party to the
Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, and, in the case of any guaranty by a
Foreign Subsidiary, any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, such property which represents more than 25% of Consolidated Total
Assets as would be shown in the consolidated financial statements of the Company
and its Subsidiaries for the most recent fiscal quarter ended at least 30 days
prior to the date when such determination is made.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

20



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding the Dollar Amount of such Lender’s Commitment or (b) subject to
Section 2.04, the sum of the total Revolving Credit Exposures exceeding the
Aggregate Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

 

21



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan (in the case of a Swingline
Loan denominated in Dollars to the Company) or a Eurocurrency Swingline Loan.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000 (or the Equivalent Amount of
each such amount if such Borrowing is denominated in a Foreign Currency). At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $500,000 and not less than $500,000 (or the
Equivalent Amount of each such amount if such Borrowing is denominated in a
Foreign Currency). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars to the Company) or by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
not later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency or a Eurocurrency Borrowing to a Foreign
Subsidiary Borrower), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a

 

22



--------------------------------------------------------------------------------

form approved by the Administrative Agent and signed by the applicable Borrower,
or the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date three Business Days prior to the
date of such Borrowing or, if applicable, date of conversion/continuation of any
Advance as a Eurocurrency Advance,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Agreed Currencies
to the Borrowers from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal Dollar Amount of outstanding Swingline Loans
exceeding $15,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

 

23



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent of such
request (i) by telephone (confirmed by telecopy), not later than 12:00 noon, New
York City time, on the day of a proposed Swingline Loan in Dollars and (ii) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request), not later than 12:00 noon, Local Time, two
(2) Business Days before the day of a proposed Swingline Loan in a Foreign
Currency. Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day), currency, Interest Period (in the case of
a Eurocurrency Swingline Loan) and amount of the requested Swingline Loan and
the account to which the proceeds of such Swingline Loan are to be credited. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company or any other applicable Borrower. The Swingline
Lender shall make each Swingline Loan available to the relevant Borrower by
means of a credit to an account of such Borrower (as designated by such Borrower
in such notice) by 3:00 p.m., Local Time, on the requested date of such
Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding, in which case any such Swingline Loans denominated
in a Foreign Currency shall be converted to and redenominated in Dollars equal
to the Dollar Amount of each such Swingline Loan. Such notice shall specify the
aggregate Dollar Amount of Swingline Loans in which Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay in
Dollars to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of the Dollar Amount of such Swingline Loan
or Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Company (or other party on behalf of the Company) in respect of
a Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account, in a form
reasonably acceptable to the Administrative Agent and the

 

24



--------------------------------------------------------------------------------

Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control; provided, however, if the
Issuing Bank is requested to issue Letters of Credit with respect to a
jurisdiction the Issuing Bank deems, in its reasonable judgment, may at any time
subject it to a New Money Credit Event or a Country Risk Event, the Company
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. The letters of credit identified on
Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the Dollar Amount of the LC
Exposure shall not exceed $35,000,000 and (ii) subject to Section 2.04, the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall have a stated expiry date that
is no later than the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after the then-current expiration date of
such Letter of Credit) and (ii) the date that is five Business Days prior to the
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

25



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than $1,000,000, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent Dollar Amount of such LC Disbursement and, to the extent so financed,
the Company’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Company in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Company, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement. If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Equivalent Amount, calculated using the applicable exchange rates,
on the date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or

 

26



--------------------------------------------------------------------------------

in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that
such standard of care shall be as follows, and that such Issuing Bank shall be
deemed to have exercised such standard of care in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as determined
by a court of competent jurisdiction by final and nonappealable judgment): with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank (i) may accept
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit, and (ii) shall have the
right, in its sole discretion, to decline to accept such documents and to make
such payment if such documents are not in strict compliance with the terms of
such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor

 

27



--------------------------------------------------------------------------------

or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing and the Company receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the Company
shall, within three (3) Business Days after receipt by the Company of such
notice, deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the Dollar Amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Company is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable exchange rates of the Administrative Agent on the date notice
demanding cash collateralization is delivered to the Company. The Company also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest or
profits earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Company under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder, such amount and all interest and
profits thereon (to the extent not applied as aforesaid) shall be returned to
the Company (A) if provided as a result of the occurrence of an Event of
Default, within three Business Days after all Events of Default have been cured
or waived, and (B) if provided pursuant to Section 2.11(b), within three
Business Days after cover for LC Disbursements pursuant to Section 2.11(b) is no
longer necessary to eliminate the excess referred to therein.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Bank
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement

 

28



--------------------------------------------------------------------------------

has been made shall, automatically and with no further action required, be
converted into the Dollar Amount, calculated using the Administrative Agent’s
currency exchange rates on such date (or in the case of any LC Disbursement made
after such date, on the date such LC Disbursement is made), of such amounts. On
and after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Lender in respect of the obligations described in
this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such currency
and Borrower and at such Eurocurrency Payment Office for such currency and
Borrower; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a currency
other than Dollars) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest

 

29



--------------------------------------------------------------------------------

Election Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower, or the Company
on its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by a Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted

 

30



--------------------------------------------------------------------------------

to an ABR Borrowing (and any such Eurocurrency Revolving Borrowing in a Foreign
Currency shall be redenominated in Dollars at the time of such conversion) at
the end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Revolving Borrowing by a Foreign Subsidiary Borrower shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

SECTION 2.09. Termination and Reduction of Commitments; Termination of Facility.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments. Any such termination of the
Commitments specifying termination of this Agreement shall be (i) accompanied by
(A) the payment in full of all outstanding Loans, together with accrued interest
thereon, and the cancellation and return of all outstanding Letters of Credit
(or the cash collateralization thereof), (B) the payment in full in cash of all
reimbursable expenses and other Obligations (other than contingent indemnity
obligations), and (C) with respect to any Eurocurrency Loans prepaid, payment of
the amounts due under Section 2.16, if any and (ii) effected pursuant to a
payoff letter in form and substance reasonably satisfactory to the Company and
the Administrative Agent.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

31



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment and
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(as so calculated) exceeds 5% of the Aggregate Commitment, the Borrowers shall
immediately repay Borrowings and, if no Borrowings are then outstanding, cash
collateralize LC Disbursements in an account with the Administrative Agent
pursuant to Section 2.05(j), in an aggregate principal amount sufficient to
eliminate any such excess.

 

32



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily Dollar Amount of the Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily Dollar
Amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan denominated in Dollars) shall bear interest at the Alternate
Base Rate plus the Applicable Rate . Each Swingline Loan denominated in a
currency other than Dollars shall bear interest at a rate agreed upon between
the Company and the Swingline Lender.

 

33



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal and interest of any Loan, 2%
plus the rate otherwise applicable thereto as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid on the last day of the then current Interest Period applicable
thereto, (ii) any Eurocurrency Borrowing by a Foreign Subsidiary Borrower that
is requested to be continued shall be repaid on the last day of the then current
Interest Period applicable thereto and (iii) if any Borrowing Request by the
Company requests a Eurocurrency Revolving Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing by a Foreign Subsidiary Borrower or denominated
in a Foreign Currency, such Borrowing Request shall be ineffective); provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

34



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more

 

35



--------------------------------------------------------------------------------

than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of each Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower and imposed on or incurred by the Administrative Agent, a Lender or the
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

(c) Without duplication of the obligations of each Borrower pursuant to
Section 2.17(a) or (b), each Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed

 

36



--------------------------------------------------------------------------------

or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

(g) If the Administrative Agent or any Lender is entitled to an exemption from
or reduction in the rate of the imposition, deduction or withholding of any
Indemnified Tax or Other Tax under the laws of the jurisdiction in which any
Foreign Subsidiary Borrower is organized or engaged in business, or any treaty
to which such jurisdiction is a party, with respect to payments by such Foreign
Subsidiary Borrower under this Agreement or any other Loan Document, then the
Administrative Agent or such Lender (as the case may be) shall, at the request
of the Company, deliver to such Foreign Subsidiary Borrower or the relevant
Governmental Authority, in the manner and at the time or times prescribed by
applicable law or as reasonably requested by the Company (such request to be at
least 60 days prior to the due date required for submission thereof), such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company (and in form and substance reasonably
acceptable to the Administrative Agent or such Lender (as applicable)) as will
permit such payments to be made without the imposition, deduction or withholding
of such Indemnified Tax or Other Tax or at a reduced rate, provided that the
Administrative Agent or such Lender is legally entitled to complete, execute and
deliver such documentation and in its reasonable judgment such completion,
execution or submission would not materially prejudice its commercial or legal
position or require disclosure of information it considers confidential or
proprietary.

 

37



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by a Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in each case on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a
Borrowing denominated in a Foreign Currency or to a Foreign Subsidiary Borrower,
the Administrative Agent’s Eurocurrency Payment Office, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a

 

38



--------------------------------------------------------------------------------

Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If (i) any
Lender requests compensation under Section 2.15, or (ii) if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the

 

39



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

SECTION 2.20. Increase of Commitments. At any time, but not more than four
(4) times during the term of this Agreement, the Company may request that the
Aggregate Commitment be increased; provided that (i) the Aggregate Commitment
shall at no time exceed $275,000,000 and (ii) such request shall be in a minimum
amount of $25,000,000. Such request shall be made in a written notice given to
the Administrative Agent and the Lenders by the Company not less than ten
(10) Business Days prior to the proposed effective date of such increase, which
notice (a “Commitment Increase Notice”) shall specify the amount of the proposed
increase in the Aggregate Commitment and the proposed effective date of such
increase. The Company may notify the Administrative Agent of any financial
institution that shall have agreed to become a “Lender” party hereto (a
“Proposed New Lender”) in connection with the Commitment Increase Notice and any
Proposed New Lender shall be consented to by the Administrative Agent (which
consent shall not be unreasonably withheld or delayed). The Administrative Agent
shall notify the Company and the Lenders on or before the Business Day
immediately prior to the proposed effective date of the amount of each Lender’s
and Proposed New Lender’s Commitment (the “Effective Commitment Amount”) and the
amount of the Aggregate Commitment, which amount shall be effective on the
following Business Day. Any increase in the Aggregate Commitment shall be
subject to the following conditions precedent: (A) as of the date of the
Commitment Increase Notice and as of the proposed effective date of the increase
in the Aggregate Commitment, all representations and warranties under Article
III shall be true and correct in all material respects as though made on such
date (except for representations and warranties for which exceptions thereto
have been disclosed in writing to the Administrative Agent and which have been
approved in writing by the Required Lenders) and no event shall have occurred
and then be continuing which constitutes a Default or Event of Default, (B) the
Borrowers, the Administrative Agent and each Proposed New Lender or Lender that
shall have agreed to provide a “Commitment” in support of such increase in the
Aggregate Commitment shall have executed and delivered a “Commitment and
Acceptance” substantially in the form of Exhibit C, (C) counsel for the
Borrowers shall have provided to the Administrative Agent supplemental opinions
in form and substance reasonably satisfactory to the Administrative Agent,
(D) the Borrowers and the Proposed New Lender shall otherwise have executed and
delivered such other instruments and documents as may be required under Article
IV or that the Administrative Agent shall have reasonably requested in
connection with such increase, (E) no Proposed New Lender shall be the Company
or any Affiliate of the Company and (F) the Administrative Agent shall have
administered the reallocation of the Revolving Credit Exposures on the effective
date of such increase ratably among the Lenders (including new Lenders) after
giving effect to such increase. The Company hereby agrees to compensate each
Lender for all losses, expenses and liabilities incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loan hereunder on
the terms and in the manner as set forth in Section 2.16 hereof. Upon
satisfaction of the conditions precedent to any increase in the Aggregate
Commitment, the Administrative Agent shall promptly advise the Company and each
Lender of the effective date of such increase. Upon the effective date of any
increase in the Aggregate Commitment that is supported by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Commitment at any time.

SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign

 

40



--------------------------------------------------------------------------------

Currency, if (a) there shall occur on or prior to the date of such Credit Event
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
reasonable opinion of the Administrative Agent, the Issuing Bank (if such Credit
Event is a Letter of Credit) or the Required Lenders make it impracticable for
the Eurocurrency Borrowings or Letters of Credit comprising such Credit Event to
be denominated in the Agreed Currency specified by the applicable Borrower or
(b) an Equivalent Amount of such currency is not readily calculable, then the
Administrative Agent shall forthwith give notice thereof to such Borrower, the
Lenders and, if such Credit Event is a Letter of Credit, the Issuing Bank, and
such Credit Events shall not be denominated in such Agreed Currency but shall,
except as otherwise set forth in Section 2.07, be made on the date of such
Credit Event in Dollars, (i) if such Credit Event is a Borrowing, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Credit Event Request or Interest Election
Request, as the case may be, as ABR Loans, unless such Borrower notifies the
Administrative Agent at least one Business Day before such date that (A) it
elects not to borrow on such date or (B) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Credit Event Request or Interest Election Request, as the case may be or (ii) if
such Credit Event is a Letter of Credit, in a face amount equal to the Dollar
Amount of the face amount specified in the related request or application for
such Letter of Credit, unless such Borrower notifies the Administrative Agent at
least one Business Day before such date that (A) it elects not to request the
issuance of such Letter of Credit on such date or (B) it elects to have such
Letter of Credit issued on such date in a different Agreed Currency, as the case
may be, in which the denomination of such Letter of Credit would in the
reasonable opinion of the Issuing Bank, the Administrative Agent and the
Required Lenders be practicable and in face amount equal to the Dollar Amount of
the face amount specified in the related request or application for such Letter
of Credit, as the case may be.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary

 

41



--------------------------------------------------------------------------------

Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

SECTION 2.24. Termination of Commitments under Existing Credit Agreement. Each
of the Lenders that is also a party to the Existing Credit Agreement hereby
agrees that, as of the Effective Date, all of the commitments to extend credit
under the Existing Credit Agreement are terminated automatically and of no
further force or effect and any and all conditions precedent or required notice
periods in connection with such termination are hereby waived and of no further
force and effect.

SECTION 2.25. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the daily Dollar Amount on the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

 

42



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to Section 2.25(c), the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.25(c), then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.25(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.25(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.25(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented from time
to time) identifies (a) each Subsidiary, if such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of

 

43



--------------------------------------------------------------------------------

each class issued and outstanding, and (b) each Existing Joint Venture. All of
the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 as
owned by the Company or another Subsidiary are owned, beneficially and of
record, by the Company or any Subsidiary free and clear of all Liens. Except as
indicated on Schedule 3.01, there are no outstanding commitments or other
obligations of the Company or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of the Company or any Subsidiary, other than
(i) pursuant to employee or director stock option plans of the Company and its
Subsidiaries, and (ii) rights of participants in any Existing Joint Venture to
acquire additional capital stock or other equity interests in such joint
venture.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. Each
Borrowing Subsidiary Agreement has been duly executed and delivered by the
Borrower party thereto and constitutes a legal, valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate in any material respect
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority binding upon the Company or any of its Subsidiaries,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended November 28, 2009 reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended February 27, 2010, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) Since November 28, 2009, there has been no material adverse change in the
business, assets, financial condition, results of operations or prospects of the
Company and the Subsidiaries taken as a whole.

 

44



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the business of the Company and its Subsidiaries, taken as a whole,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries, taken as a whole,
and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions. There are no labor
controversies pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect. Neither
the Company nor any Subsidiary is party or subject to any law, regulation, rule
or order, or any obligation under any agreement or instrument, that has a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP, or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. No Default. No Default or Event of Default has occurred and is
continuing.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) each initial
Subsidiary Guarantor either (A) a counterpart of the Subsidiary Guaranty signed
on behalf of such Subsidiary Guarantor or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of the Subsidiary Guaranty) that such Subsidiary Guarantor has
signed a counterpart of the Subsidiary Guaranty.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Briggs and Morgan, P.A., counsel for the Loan Parties, substantially in
the form of Exhibit B, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Company hereby requests such counsel to deliver such
opinion.

 

46



--------------------------------------------------------------------------------

(c) The Lenders shall have received (i) reasonably satisfactory audited
consolidated financial statements of the Company for the fiscal years ended
November 29, 2008 and November 28, 2009, (ii) reasonably satisfactory unaudited
interim consolidated financial statements of the Company for each quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available and (iii) reasonably satisfactory financial statement projections
through and including the Company’s 2013 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a reasonably detailed description of the
assumptions used in preparing such projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit D.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been cancelled and terminated and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Credit Loans or otherwise permitted
to be outstanding pursuant to Section 6.01).

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(h) The Company shall have entered into an amendment to the Existing Loan
Agreement effecting conforming changes (excluding pricing) with the terms of
this Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representation contained in Section 3.04(b)) shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

47



--------------------------------------------------------------------------------

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or the Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders.

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent, each in such form as
the Administrative Agent may reasonably require.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 105 days after the end of each fiscal year of the Company (or, if
earlier, no later than five (5) Business Days after the date that the Annual
Report on Form 10-K of the

 

48



--------------------------------------------------------------------------------

Company for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP, KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, no later than five (5) Business
Days after the date that the Quarterly Report on Form 10-Q of the Company for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.03 and 6.09 and (iii) stating whether any
material change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 that
applies to the Company or any Subsidiary and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default with regard to
Section 6.09 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer or a
Financial Officer of the Company, registration statements and other publicly
available materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange (other than periodic
non-material administrative certifications provided to any national securities
exchange electronically), and (ii) after the distribution thereof, copies of all
financial statements, reports, proxy statements and other materials distributed
by the Company to its shareholders generally; provided that any such documents
that are filed or furnished with the SEC via EDGAR or any successor electronic
document submission program shall be deemed to have been provided to the
Administrative Agent when so filed or furnished;

 

49



--------------------------------------------------------------------------------

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

All financial statements, certificates (other than the compliance certificates
required by clause (c) above) and other items required to be furnished to the
Administrative Agent under Section 5.01 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the website on
the Internet at the Company’s website address; or (ii) on which such documents
are available via the EDGAR system (or any successor system) of the SEC on the
internet; provided that the Company shall notify (which notice may be made by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) any event or development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as is
consistent with sound business practices.

 

50



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, during
such times when an Event of Default has occurred and is continuing, independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Company and its Subsidiaries shall have no obligation to pay or reimburse
the Administrative Agent or any Lender for costs and expenses relating to any
such visitation and inspection (other than one visitation and inspection during
any fiscal year).

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
repay certain existing Indebtedness, finance the working capital needs, and for
general corporate purposes, of the Company and its Subsidiaries, including
Permitted Acquisitions and the purchase or redemption of capital stock of the
Company as permitted hereunder. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Company shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Material Subsidiary to deliver to the Administrative Agent
the Subsidiary Guaranty pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such Subsidiary Guaranty to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

SECTION 5.10. Most Favored Lender Status. (a) If the Company enters into any
amendment or other modification of the Existing Note Agreements that results in
one or more additional or more restrictive Financial Covenants than those
contained in this Agreement, then the terms of this Agreement, without any
further action on the part of the Company, the Administrative Agent or any of
the Lenders, will unconditionally be deemed on the date of execution of any such
amendment or other modification to be automatically amended to include each such
additional or more restrictive Financial Covenant, together with all definitions
relating thereto, and any event of default in respect of any such additional or
more restrictive covenant(s) so included herein shall be deemed to be an Event
of Default under clause (e) of Article VII, subject to all applicable terms and
provisions of this Agreement, including, without limitation, all grace periods,
all limitations in application, scope or duration, and all rights and remedies
exercisable by the Administrative Agent and the Lenders hereunder. For purposes
of this Section 5.10, “Financial Covenant” means any covenant (or other
provision having similar effect) the subject matter of which pertains to
measurement of the Company’s financial condition or financial

 

51



--------------------------------------------------------------------------------

performance, including a measurement of the Company’s leverage, ability to cover
expenses, earnings, net income, fixed charges, interest expense, net worth or
other component of the Company’s consolidated financial position or results of
operations (however expressed and whether stated as a ratio, a fixed threshold,
as an event of default or otherwise).

(b) If, after the date of execution of any amendment or modification under the
Existing Note Agreements that results in the amendment or deemed amendment of
this Agreement as contemplated in Section 5.10(a), the subject Financial
Covenant is excluded, terminated, loosened, relaxed, amended or otherwise
modified under the Existing Note Agreements, or the Existing Note Agreements
themselves are terminated and not replaced, then such Financial Covenant,
without any further action on the part of the Company, the Administrative Agent
or any of the Lenders, shall unconditionally be deemed on the date of execution
of any such amendment or modification to be then and thereupon be so excluded,
terminated, loosened, relaxed or otherwise amended or modified under this
Agreement and subparagraph (e) of Article VII shall be modified accordingly, or
if the Existing Note Agreements themselves are terminated and not replaced, such
Financial Covenant shall be deemed on the date of such termination to provide as
it would have in the absence of any amendment or deemed amendment of this
Agreement as contemplated in Section 5.10(a); provided that (i) if a Default or
Event of Default shall exist at the time any such Financial Covenant is to be so
excluded, terminated, loosened, relaxed, amended or modified under this
Agreement pursuant to this Section 5.10(b), the prior written consent thereto of
the Required Lenders shall be required as a condition to the exclusion,
termination, loosening, relaxation or other amendment or modification of any
such Financial Covenant for so long as such Default or Event of Default
continues to exist; (ii) in any and all events, the affirmative and negative
covenants and related definitions and Events of Default contained in this
Agreement as in effect on the date of this Agreement or as subsequently amended
(other than pursuant to operation of Section 5.10(a)) shall not in any event be
deemed or construed to be excluded, terminated, loosened or relaxed by operation
of the terms of this Section 5.10(b), and only any such Financial Covenant
included pursuant to Section 5.10(a) shall be so excluded, terminated, loosened,
relaxed, amended or otherwise modified pursuant to the terms hereof; and
(iii) in no event shall any Financial Covenant as in effect on the date of this
Agreement or as subsequently amended (other than pursuant to operation of
Section 5.10(a)) be deemed or construed to be excluded, terminated, loosened or
relaxed pursuant to this Section 5.10(b) in a manner that would cause such
Financial Covenant to be excluded, terminated, loosened, relaxed, amended or
otherwise made less restrictive than as in effect on the date of this Agreement
or as subsequently amended (other than pursuant to operation of
Section 5.10(a)).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations and any other Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof under the Existing Note Agreements,
the Existing Loan Agreement or otherwise set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;

 

52



--------------------------------------------------------------------------------

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary to any Loan Party and (iii) any Subsidiary that is not a Loan Party
to any other Subsidiary that is not a Loan Party;

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

(f) Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate amount of $200,000,000 at any time
outstanding;

(g) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

(h) Indebtedness with respect to any surety bonds, performance bonds, customs
bonds and other obligations of a like nature;

(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition which was not incurred in contemplation of such Permitted
Acquisition, provided that the aggregate principal amount of such Indebtedness
permitted by this clause (i) shall not exceed $50,000,000 at any time
outstanding; and

(j) (i) unsecured Indebtedness of the Company, not otherwise permitted by this
Section, so long as the Company is in compliance, on a pro forma basis after
giving effect to the incurrence of such Indebtedness, with the financial
covenants contained in Section 6.09 and (ii) unsecured Indebtedness of the
Company’s Subsidiaries not otherwise permitted by this Section, so long as the
aggregate principal amount of such Indebtedness shall not exceed at any time the
greater of (x) $100,000,000 and (y) 10% of Consolidated Total Assets at such
time.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other

 

53



--------------------------------------------------------------------------------

property or asset of the Company or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged or consolidated with the Company
or any Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% (or 100%
in the case of Capital Lease Obligations) of the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;

(e) customary bankers’ Liens and rights of setoff arising by operation of law
and incurred on deposits made in the ordinary course of business; and

(f) Liens in connection with or to secure Indebtedness arising under Permitted
Receivables Facilities.

Notwithstanding any of the foregoing, in the event that at any time the Company
or any Subsidiary provides a Lien to or for the benefit of any of the holders of
the notes under any Existing Note Agreement, then the Company will, and will
cause each of its Subsidiaries that has provided any such Lien to concurrently
grant to and for the benefit of the Lenders and the Administrative Agent a
similar first priority Lien (subject only to Liens otherwise permitted by this
Section 6.02, and ranking pari passu with the Lien provided to or for the
benefit of the holders of the notes under such Existing Note Agreement), over
the same assets, property and undertaking of the Company and the Subsidiaries as
those encumbered in respect of such Existing Note Agreement, in form and
substance reasonably satisfactory to the Administrative Agent with such security
to be the subject of an intercreditor agreement among the Administrative Agent,
on behalf of the Lenders, and the holders of notes under such Existing Note
Agreement, which shall be reasonably satisfactory in form and substance to the
Administrative Agent.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise make any Disposition of its property or the Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(i) the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

 

54



--------------------------------------------------------------------------------

(ii) the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

(iii) any Person may merge into the Company in a transaction in which the
Company is the surviving corporation; and

(iv) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Subsidiary may merge into
a Loan Party in a transaction in which the surviving entity is such Loan Party
(provided that any such merger involving the Company must result in the Company
as the surviving entity), (B) any wholly owned Subsidiary may merge into or
consolidate with any wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no Person other than the
Company or a wholly owned Subsidiary receives any consideration, provided that
if any such merger described in this clause (B) shall involve a Loan Party, the
surviving entity of such merger shall be a Loan Party, (C) any Subsidiary or
Existing Joint Venture may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party or any wholly owned Subsidiary pursuant to a transaction
permitted under Section 6.04;

(v) the Company or any Subsidiary may sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate amount of
$200,000,000);

(vi) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04;

(vii) the Company may sell, transfer or otherwise dispose of (A) excess,
damaged, obsolete or worn out assets and scrap in the ordinary course of
business, and (B) other property or assets of the Company and its Subsidiaries
provided that (1) at the time thereof and immediately after giving effect to
such sale, transfer or other disposition, no Default shall have occurred and be
continuing, (2) such sale, transfer or disposal is for consideration at least
85% of which is cash, and (3) such consideration is at least equal to the fair
market value of the assets being sold, transferred or otherwise disposed of; and

(viii) the Company or any Subsidiary may make Dispositions (other than
Dispositions of a type referred to in the foregoing clauses (i) through
(vii) above) that, together with all other property of the Company and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(viii) during any fiscal year of the Company, do not constitute a Substantial
Portion of the property of the Company and its Subsidiaries.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other

 

55



--------------------------------------------------------------------------------

right to acquire any of the foregoing, but excluding purchases of capital stock
or other securities of the Company, and options, warrants or other rights to
acquire any such capital stock or other securities, to the extent permitted
under Section 6.06) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) Receivables owing to the Company or any of its Subsidiaries arising from
sales of inventory under usual and customary terms in the ordinary course of
business;

(c) advances not to exceed $5,000,000 outstanding at any time to employees of
the Company and its Subsidiaries to meet expenses incurred by such employees in
the ordinary course of business;

(d) Loans in the ordinary course of business and generally consistent with past
practices, to officers, directors and employees in connection with the granting
of stock options or as incentive or bonus compensation;

(e) (i) investments by the Company or any of its Subsidiaries existing on the
date hereof in the capital stock of their respective Subsidiaries and
(ii) investments by the Company or any of its Subsidiaries in the capital stock
of its respective Subsidiaries which are Subsidiary Guarantors, whether now
existing or hereafter created or established;

(f) investments, loans and advances from H.B. Fuller Finance (Ireland) to, and
other investments of H.B. Fuller Finance (Ireland) in, the Company, any
Subsidiary of the Company, any Existing Joint Venture or any other Person to the
extent existing on the date hereof and set forth in Schedule 6.04, and
extensions, renewals and replacements of any such investments, loans or advances
with investments, loans or advances of a similar type that do not increase the
outstanding principal amount thereof;

(g) investments, loans or advances made by the Company to any Subsidiary and
made by any Subsidiary to the Company or any other Subsidiary (provided that not
more than $25,000,000 in investments, loans, advances or capital contributions
may be made and remain outstanding, during the term of this Agreement, by any
Loan Party to a Person which is not a Loan Party).

(h) Guarantees constituting Indebtedness permitted by Section 6.01;

(i) Permitted Acquisitions;

(j) Existing Joint Ventures; and

(k) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments does not exceed $75,000,000 during
the term of this Agreement.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in

 

56



--------------------------------------------------------------------------------

order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management, employees or directors of the Company and
its Subsidiaries and (d) the Company may make any other Restricted Payment so
long as no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect thereto.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its wholly owned Subsidiaries not involving any other
Affiliate, (c) transactions permitted under Section 6.04 with Existing Joint
Ventures consisting of cash equity contributions by the Company and its
Subsidiaries, or any one or more of them, and (d) any Restricted Payment
permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any material portion of the property or
assets of the Company and its Domestic Subsidiaries, taken as a whole, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement or by the
Existing Loan Agreement or by any Existing Note Agreement or by any financings
from time to time permitted by Section 6.01(j) (such financings permitted by
Section 6.01(j), the “Permitted Financings”) so long as, in the case of
Permitted Financings, such prohibition, restriction or condition is customary
for the Indebtedness under the Permitted Financings, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.08 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to a Permitted Receivables Facility or the sale of a Subsidiary pending such
sale, provided such restrictions and conditions apply only to the Subsidiary
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 6.09. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
February 27, 2010 for the period

 

57



--------------------------------------------------------------------------------

of 4 consecutive fiscal quarters ending with the end of such fiscal quarter, of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, all calculated
for the Company and its Subsidiaries on a consolidated basis, to be less than
2.5 to 1.0.

(b) Maximum Leverage Ratio. The Company will not permit the ratio, determined as
of the end of each of its fiscal quarters ending on and after February 27, 2010,
of (i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the
period of 4 consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be greater than 3.5 to 1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) (i) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or the Company or any Subsidiary takes any action for the
purpose of terminating, repudiating or rescinding any Loan Document or any of
its obligations thereunder;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (including any Financial Covenant incorporated pursuant to
Section 5.10) (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

58



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby

 

59



--------------------------------------------------------------------------------

waived by the Borrowers; and in case of any event with respect to any Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by

 

60



--------------------------------------------------------------------------------

it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
with the written consent of the Company, which consent shall not be unreasonably
withheld or delayed; provided, that no such consent of the Company shall be
required if an Event of Default shall have occurred and be continuing on the
date of such appointment. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

61



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o H.B. Fuller Company, 1200 Willow Lake
Boulevard, St. Paul, Minnesota 55110, Attention of Cheryl Reinitz (Telecopy No.
(651) 236-5724);

(ii) if to the Administrative Agent, (A) in the case of Dollar-denominated
Borrowings, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10
South Dearborn, Chicago, Illinois 60603, Attention of Nanette Wilson (Telecopy
No. (312) 385-7096) and (B) in the case of Borrowings denominated in another
currency, to JPMorgan Chase Bank, N.A., London and Agency Services Group, 125
London Wall, Floor 9, London EC2Y 5AJ, United Kingdom, Attention of Mark Satchel
(Telecopy No. (+44 207) 777-2360), and in each case with a copy to JPMorgan
Chase Bank, N.A., 10 South Dearborn, Chicago, Illinois, Attention of Michael
Kelly (Telecopy No. (312) 325-3239);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Global Trade
Services, 300 South Riverside Plaza, Chicago, Illinois 60606, Attention of
Victorio De Guzman (Telecopy No. (312) 954-2457);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of
Nanette Wilson (Telecopy No. (312) 385-7096); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. In furtherance of the foregoing, the Company may provide
documents to the Administrative Agent by e-mail (including in .pdf format) at
such e-mail address as the Administrative Agent may from time to time specify by
notice to the Company made in accordance with the requirements of
Section 9.01(a).

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right

 

62



--------------------------------------------------------------------------------

or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from, its obligations under Article X or the Subsidiary Guaranty, as
applicable, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages,

 

63



--------------------------------------------------------------------------------

liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

64



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment from a Lender to an Affiliate, or an
Approved Fund, of such Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) the assignee shall not be the Company or an Affiliate of the Company.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering

 

65



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with

 

66



--------------------------------------------------------------------------------

the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Company, to comply with
Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or

 

67



--------------------------------------------------------------------------------

demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent

 

68



--------------------------------------------------------------------------------

permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Foreign Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Foreign Subsidiary Borrower. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company or any of its Subsidiaries. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby

 

69



--------------------------------------------------------------------------------

notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Act.

ARTICLE X

Company Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by: (a) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
right or remedy against any Borrower under the provisions of this Agreement, any
other Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any Swap Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, the Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, the Issuing Bank or any Lender in favor of any Borrower or
any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

70



--------------------------------------------------------------------------------

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, the Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

[Signature Pages Follow]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

H.B. FULLER COMPANY, as the Company By  

/s/ Cheryl A. Reinitz

  Name: Cheryl A. Reinitz   Title: Vice President and Treasurer

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually

as a Lender, as Issuing Bank and as Administrative Agent

By  

/s/ Mike Kelly

  Name: Mike Kelly   Title: Vice President

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender and as

Syndication Agent

By  

/s/ Shannon Sweeney

  Name: Shannon Sweeney   Title: Vice President

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a

Lender and as Co-Documentation Agent

By  

/s/ Phillip J. Lynch

  Name: Phillip J. Lynch   Title: Vice President

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent By  

/s/ Alison L. Kirker

  Name: Alison L. Kirker   Title: Credit Officer

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

individually as a Lender and as a Co-Documentation

Agent

By  

/s/ Edward B. Hanson

  Name: Edward B. Hanson   Title: Assistant Vice President

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

By  

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By  

/s/ Anu Agarwal

  Name: Anu Agarwal   Title: Vice President

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By  

/s/ Brian Buck

  Name: Brian Buck   Title: Director

Signature Page to Credit Agreement

H.B. Fuller Company

April 2010



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT

JPMORGAN CHASE BANK, N.A.

   $ 32,500,000

CITIBANK, N.A.

   $ 32,500,000

BANK OF AMERICA, N.A.

   $ 25,000,000

PNC BANK, NATIONAL ASSOCIATION

   $ 25,000,000

U.S. BANK NATIONAL ASSOCIATION

   $ 25,000,000

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 25,000,000

THE NORTHERN TRUST COMPANY

   $ 17,500,000

WELLS FARGO BANK, N.A.

   $ 17,500,000

AGGREGATE COMMITMENT

   $ 200,000,000

 

1



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

AB + C (B – D) + E  × 0.01

   per cent. per annum 100 – (A+C)   

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

E × 0.01

   per cent. per annum. 300       

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

1



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of

 

2



--------------------------------------------------------------------------------

  charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (j) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

3



--------------------------------------------------------------------------------

H.B. Fuller Company

Draft of Existing Letters of Credit

Schedule 2.06 (a)

 

Reference #

 

Applicant

  

Beneficiary

   Issue Date    Expiry Date    Liability
Currency    Amount at
Issuance    Current Balance   

Issuer

CPCS-627203

  H.B. Fuller Company    Lumbermans Mutual Casualty Company    1/27/00   
12/31/10    USD    $ 1,522,781.00    $ 203,852.00   
(Bank One) now JPMorgan Chase Bank, N.A.

CPCS-629531

  H.B. Fuller Company    Sentry Insurance a Mutual Company    7/18/03    7/14/10
   USD    $ 700,000.00    $ 1,150,000.00   
(Bank One) now JPMorgan Chase Bank, N.A.

CPCS-633288

  H.B. Fuller Company    Lumbermans Mutual Casualty Company    12/8/00   
12/31/10    USD    $ 1,025,000.00    $ 296,148.00   
(Bank One) now JPMorgan Chase Bank, N.A.

CPCS-789653

  H.B. Fuller Company    State of Illinois    8/3/09    9/10/10    USD    $
125,000.00    $ 125,500.00    JPMorgan Chase Bank, N.A.



--------------------------------------------------------------------------------

Exhibit 3.01 - Subsidiaries of the Company and Ownership of Subsidiary Stock

 

Company Name

   Jurisdiction               % of
Shares
Owned    Class of Stock

H.B. Fuller Company

   United States      External Shareholders      100.00    Common

H.B. Fuller International Inc.

   United States      H.B. Fuller Company      100.00    Common

* Specialty Constructions Brands, Inc.

   United States      H.B. Fuller Company      100.00    Common

Adalis Corporation

   United States      H.B. Fuller Company      100.00    Common

H.B. Fuller Automotive Company

   United States      H.B. Fuller Company      100.00    Common

H.B. Fuller Canada Holding Co.

   Canada      H.B. Fuller Company      100.00    Common

H.B. Fuller Canada Investment Co.

   Canada      H.B. Fuller Canada Holding Co.      100.00    Common

H.B. Fuller Canada (partnership)

   Canada      H.B. Fuller Canada Holding Co.      99.99    Common         H.B.
Fuller Canada Investment Co.      0.01    Common

H.B. Fuller Company Australia Pty. Ltd.

   Australia      H.B. Fuller Company      95.00    Common         H.B. Fuller
Company      5.00    Preferred

H.B. Fuller (China) Adhesives Ltd.

   China      H.B. Fuller Adhesives Mauritius Ltd      99.00    Common        
Guangzhou Economic & Technilogical District Intl      1.00    Common

H.B. Fuller (Shanghai) Trading Ltd.

   China      H.B. Fuller Adhesives Mauritius Ltd      100.00    Common

H.B. Fuller (Shanghai) Consulting Ltd.

   China      H.B. Fuller Company      100.00    Common

H.B. Fuller (Guangzhou) Trading Co. Ltd.

   China      H.B. Fuller Company      100.00    Common

H.B. Fuller (Shanghai) Technical Centre Ltd.

   China      H.B. Fuller Company      100.00    Common

H.B. Fuller (Nanjing) Chemical Co., Ltd.

   China      H.B. Fuller Company      100.00    Common

H.B. Fuller India Private Limited

   India      H.B. Fuller Company      99.90    Common         Minority     
0.10    Common

H.B. Fuller India Adhesives Private Limited

   India      H.B. Fuller Company      90.00    Common         H.B. Fuller
International, Inc.      10.00    Common

P.T. H.B. Fuller Indonesia

   Indonesia      H.B. Fuller Company      99.00    Common         H.B. Fuller
International, Inc.      1.00    Common

H.B. Fuller Japan Company, Ltd.

   Japan      H.B. Fuller Company      100.00    Common

Sekisui Fuller Co., Ltd.

   Japan      H.B. Fuller Company      50.00    Common         Sekisui Chemical
Co., Ltd.      50.00    Common

H.B. Fuller Korea, Ltd.

   Korea      H.B. Fuller Company      100.00    Common

H.B. Fuller (Malaysia) Sdn. Bhd.

   Malaysia      H.B. Fuller Company      100.00    Common

H.B. Fuller Adhesives Mauritius Ltd

   Mauritius      H.B. Fuller Company      80.00    Common         Seksui
Chemical Company      20.00   

H.B. Fuller Company (N.Z.) Ltd.

   New Zealand      H.B. Fuller Company      100.00    Common

H.B. Fuller (Philippines), Inc.

   Philippines      H.B. Fuller Company      90.1413    Common         Filinvest
Development Corporation      9.8587    Common         Various Individuals     
0.0000    Common

HBF Realty Corporation

   Philippines      H.B. Fuller Company      40.00    Common         Bank of
Philippines Island Asset Management & Trust      60.00    Common

H.B. Fuller Taiwan Co., Ltd.

   Taiwan      H.B. Fuller Company      100.00    Common

H.B. Fuller (Thailand) Co., Ltd.

   Thailand      H.B. Fuller Company      99.90    Common         Somsak
Rojanapinyophap   LOGO [g31232g57r33.jpg]               Carl Pimemtal           
     Cheryl Reinitz      0.01    Common         Mark Millier                
Kevin Gilligan                 Glenn Carland                 James McCreary     
  

Multi-Clean (Lebanon) S.A.R.L.

   Lebanon      H.B. Fuller Company      100.00    Common

H.B. Fuller Lebanon S.A.R.L.

   Lebanon      H.B. Fuller Company      100.00    Common

H.B. Fuller Austria Produktions GesmbH

   Austria      H.B. Fuller Benelux B.V.      90.00    Share Capital        
H.B. Fuller Company      10.00    Share Capital

H.B. Fuller Austria GesmbH

   Austria      H.B. Fuller Benelux B.V.      90.00    Share Capital        
H.B. Fuller Company      10.00    Share Capital

H.B. Fuller Egypt Investment LLC

   Egypt      H.B. Fuller Deutschland Holding GmbH      50.00    Share Capital
        H.B. Fuller Deutschland GmbH      50.00    Share Capital

H.B. Fuller Egypt Trade LLC

   Egypt      H.B. Fuller Deutschland Holding GmbH      50.00    Share Capital
        H.B. Fuller Deutschland GmbH      50.00    Share Capital

H.B. Fuller Egymelt LLC

   Egypt      H.B. Fuller Egypt Investment LLC      50.00    Share Capital   
     H.B. Fuller Egypt Trade LLC      50.00    Share Capital

H.B. Fuller France SAS

   France      H.B. Fuller Benelux B.V.      100.00    Common

H.B. Fuller Deutschland Holding GmbH

   Germany      H.B. Fuller Benelux B.V.      100.00    Share Capital

H.B. Fuller Deutschland Produktions GmbH

   Germany      H.B. Fuller Deutschland Holding GmbH      90.00    Share Capital
        H.B. Fuller Company      10.00    Share Capital

H.B. Fuller Deutschland GmbH

   Germany      H.B. Fuller Deutschland Holding GmbH      100.00    Share
Capital

Nordic Adhesives Technology GmbH

   Germany      H.B. Fuller Deutschland Holding GmbH      100.00    Share
Capital

Isar-Rakoll Chemie, GmbH

   Germany      H.B. Fuller Deutschland Produktions GmbH      100.00    Share
Capital

H.B. Fuller Finance (Ireland)

   Ireland      H.B. Fuller Europe GmbH      100.00    Common

H.B. Fuller Italia Holding s.r.l.

   Italy      H.B. Fuller Benelux B.V.      100.00    Common

H.B. Fuller Italia Produzione s.r.l.

   Italy      H.B. Fuller Italia Holding s.r.l.      100.00    Common

H.B. Fuller Italia s.r.l.

   Italy      H.B. Fuller Italia Holding s.r.l.      100.00    Common

H.B. Fuller Benelux B.V.

   Netherlands      H.B. Fuller Canada Holding Co.      100.00    Share Capital

H.B. Fuller Portugal - SGPS, Lda.

   Portugal      H.B. Fuller Benelux B.V.      90.00    Common         H.B.
Fuller Company      10.00    Common

H. B. Fuller Portugal, Produtos Químicos, S.A.

   Portugal      H.B. Fuller Portugal - SGPS Lda.      100.00    Common

H.B. Fuller Isar Rakoll S.A.

   Portugal      H.B. Fuller Portugal - SGPS Lda.      100.00    Common

H.B. Fuller Espana, S.A.

   Spain      H.B. Fuller Company      100.00    Common

H.B. Fuller Sverige AB

   Sweden      H.B. Fuller Benelux B.V.      100.00    Common

 

Page 1 of 2



--------------------------------------------------------------------------------

Exhibit 3.01 - Subsidiaries of the Company and Ownership of Subsidiary Stock

 

Company Name

  

Jurisdiction

        % of
Shares
Owned    Class of Stock

H.B. Fuller Schweiz GmbH

   Switzerland    H.B. Fuller Deutschland Produktions GmbH    100.00    Common

H.B. Fuller Europe GmbH

   Switzerland    H.B. Fuller Benelux B.V.    99.00    Common       H.B. Fuller
Canada Holding Co.    1.00    Common

H.B. Fuller U.K. Holdings Limited

   U.K.    H.B. Fuller Company    100.00    Common

H.B. Fuller Group Limited

   U.K.    H.B. Fuller Holding Limited    100.00    Common

H.B. Fuller U.K. Operations, Ltd.

   U.K.    H.B. Fuller Group Limited    100.00    Common

H.B. Fuller U.K. Ltd.

   U.K.    H.B. Fuller UK Operations, Ltd.    100.00    Common

H.B. Fuller U.K. Manufacturing Limited

   U.K.    H.B. Fuller U.K. Operations, Ltd.    100.00    Common

H.B.F. Ltd.

   U.K.    H.B. Fuller U.K. Operations, Ltd.    100.00    Common

Datac Adhesives Ltd.

   U.K.    H.B. Fuller U.K. Operations, Ltd.    100.00    Common

H.B. Fuller Latin America Shared Services S.R.Ltda.

   Costa Rica    H.B. Fuller International, Inc.    100.00    Common

H.B. Fuller Mexico, S.A.

   Mexico    H.B. Fuller Company    100.00    Common

Centro de Pinturas Glidden-Protecto, S.A.

   Panama    H.B. Fuller Company    77.92    Common       H.B. Fuller Holding
Panama Co.    22.08    Common

Fabrica de Pinturas Glidden, S.A.

   Panama    H.B. Fuller Company    100.00    Common

Distribuidora Americana, S.A.

   Ecuador    H.B. Fuller Company    100.00    Common

Kativo Chemical Industries, S.A.

   Panama    H.B. Fuller Company    100.00    Common

H.B. Fuller Argentina, S.A.

   Argentina    Kativo Chemical Industries, S.A.    98.00    Common       H.B.
Fuller Company    2.00    Common

H.B. Fuller Bolivia, Ltda.

   Bolivia    Kativo Chemical Industries, S.A.    50.00    Common       Chemical
Supply Corporation    50.00    Common

H.B. Fuller Brazil, Ltda.

   Brazil    Chemical Supply Corporation    51.27    Common       Kativo
Chemical Industries, S.A.    48.72    Common       H.B. Fuller Holding Panama,
S.A.    0.01    Common

Adhesivos H.B. Fuller (Sul) Ltda.

   Brazil    Chemical Supply Corporation    99.81    Common       Kativo
Chemical Industries, S.A.    0.15    Common       H.B. Fuller Brazil, Ltda.   
0.04    Common

H.B. Fuller Chile, S.A.

   Chile    Kativo Chemical Industries, S.A.    99.99    Common       Minority
   0.01    Common

H.B. Fuller Colombia, Ltda.

   Colombia    Kativo Chemical Industries, S.A.    98.00    Common      
Minority    2.00    Common

Kativo Costa Rica, S.A.

   Costa Rica    Kativo Chemical Industries, S.A.    100.00    Common

Reca Quimica, S.A.

   Costa Rica    Kativo Chemical Industries, S.A.    100.00    Common

H.B. Fuller Centroamerica, S.A.

   Costa Rica    Kativo Chemical Industries, S.A.    100.00    Common

Resistol, S.A.

   Costa Rica    Kativo Chemical Industries, S.A.    100.00    Common

H.B. Fuller Caribe, S.A.

   Dominican Republic    Kativo Chemical Industries, S.A.    90.60    Common   
   Chemical Supply Corporation    8.82    Common       H.B. Fuller Holding
Panama, S.A.    0.01    Common       Kativo Honduras, S.A.    0.01    Common   
   H.B. Fuller Centroamerica, S.A.    0.01    Common       Olga Ferrer    0.54
   Common       Juan Bancalari    0.01    Common

H.B. Fuller Ecuador, S.A.

   Ecuador    Kativo Chemical Industries, S.A.    50.00    Common       Chemical
Supply Corporation    50.00    Common

Kativo Industrial de El Salvador, S.A.

   El Salvador    Kativo Chemical Industries, S.A.    80.00    Common      
Chemical Supply Corporation    20.00    Common

H.B. Fuller El Salvador, S.A.

   El Salvador    Kativo Chemical Industries, S.A.    80.00    Common      
Chemical Supply Corporation    20.00    Common

Deco Tintas de El Salvador, S.A.

   El Salvador    Kativo Chemical Industries, S.A.    80.00    Common      
Chemical Supply Corporation    20.00    Common

Kativo Comercial de Guatemala, S.A.

   Guatemala    Kativo Chemical Industries, S.A.    80.00    Common      
Chemical Supply Corporation    20.00    Common

H.B. Fuller Guatemala, S.A.

   Guatemala    Chemical Supply Corporation    100.00    Common

Resistol, S.A.

   Guatemala    H.B. Fuller Guatemala, S.A.    100.00    Common

Kativo de Honduras, S.A.

   Honduras    Kativo Chemical Industries, S.A.    80.53    Common      
Chemical Supply Corporation    19.47    Common

H.B. Fuller Honduras, S.A.

   Honduras    Kativo Chemical Industries, S.A.    20.00    Common       Centro
de Pinturas Glidden-Protecto, S.A.    20.00    Common       H.B. Fuller Holding
Panama, S.A.    40.00    Common       Chemical Supply Corporation    20.00   
Common

Industrias Kativo de Nicaragua, S.A.

   Nicaragua    Kativo Chemical Industries, S.A.    99.99    Common      
Minority    0.01    Common

H.B. Fuller Nicaragua, S.A.

   Nicaragua    Kativo Chemical Industries, S.A.    99.80    Common      
Minority    0.20    Common

Chemical Supply Corporation

   Panama    Kativo Chemical Industries, S.A.    100.00    Common

Chemical Supply Peruana, S.A.

   Peru    Chemical Supply Corporation    99.99    Common       Minority    0.01
   Common

H.B. Fuller Peru, S.A.

   Peru    Kativo Chemical Industries, S.A.    99.00    Common       Minority
(Peru atty)    1.00    Common

H.B. Fuller Uruguay, S.A.

   Uruguay    Kativo Chemical Industries, S.A.    100.00    Common

H.B. Fuller Venezuela, C.A.

   Venezuela    Kativo Chemical Industries, S.A.    100.00    Common

H.B. Fuller Holding Panama Co.

   Panama    Kativo Chemical Industries, S.A.    81.80    Common       H.B.
Fuller Company    18.20    Common

 

* Denotes material subsidiary

 

Page 2 of 2



--------------------------------------------------------------------------------

Schedule 3.06: Disclosed Matters

H.B. Fuller Company

None.



--------------------------------------------------------------------------------

Schedule 6.01

HB FULLER COMPANY

The following facilities are extended to H.B. Fuller and its subsidiaries:

 

Borrowers

   Currency    Credit Limit   

Transaction Type

   Lender

H. B. Fuller Company

   USD    —      Over Draft Facility    JP Morgan Chase

H. B. Fuller Company

   EUR    55,000,000    European subsidiary credit facilities    ABN AMRO Bank

H.B. Fuller Colombia Ltda.

   USD    4,500,000    Short term omnibus line    Citibank

H.B. Fuller Colombia Ltda.

   USD    500,000    Foreign Exchange    Citibank

H.B. Fuller Centro America S.A.

   USD    200,000    Short term omnibus line    Citibank

Kativo Costa Rica S.A.

   USD    650,000    Standby letter of credit & bank guarantee    Citibank

Kativo Costa Rica S.A.

   USD    400,000    Foreign Exchange    Citibank

Kativo Comercial de Guatemala S.A.

   USD    1,350,000    Short term omnibus line    Citibank

Kativo de Honduras S.A.

   USD    4,000,000    Short term omnibus line    Citibank

Fabrica de Pinturas Glidden S.A. Centro

de Pinturas Glidden – Protecto, S.A.

   USD    2,000,000    Short term omnibus line    Citibank

Fabrica de Pinturas Glidden S.A.

   USD    1,500,000    Daylight overdraft limit    Citibank

Centro de Pinturas Glidden – Protecto, S.A.

   USD    500,000    Daylight overdraft limit    Citibank

H.B. Fuller Chile S.A.

   CLP    1,000,000,000    Overdrafts    Citibank

H.B. Fuller Chile S.A.

   CLP    1,800,000,000    Short term omnibus line    Citibank

H.B. Fuller Argentina SAIC

   USD    4,000,000    Short term omnibus line    Citibank

H.B. Fuller Argentina SAIC

   ARS    500,000    Standby letter of credit & bank guarantee    Citibank

H.B. Fuller Brasil Ltda.

   USD    9,000,000    Short term omnibus line    Citibank

H.B. Fuller Brasil Ltda.

   USD    180,000    Daylight overdraft limit    Citibank

HBF Italia s.r.l.

   EUR    300,000    Lines of credit with HBF parent guarantee   
Instituto Bancario San Paolo de Torino

HBF Italia Produzione s.r.l.

   EUR    300,000    Lines of credit with HBF parent guarantee    Instituto
Bancario San Paolo de Torino

HBF Australia

   AUD    4,000,000    Lines of credit with HBF parent guarantee    Westpac
Banking

HBF Australia

   NZD    300,000    Lines of credit with HBF parent guarantee    Westpac
Banking

H.B. Fuller (China) Adhesives Ltd.

   USD    3,750,000    Lines of credit with HBF parent guarantee    BTMU

HBF Korea

   USD    —      Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller (Philippines) Ltd.

   USD    2,000,000    Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller International

   USD    500,000    Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller Taiwan Co. Ltd.

   USD    500,000    Lines of credit with HBF parent guarantee    BTMU

PT H.B. Fuller Indonesia

   USD    1,000,000    Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller India Adhesives Private Limited

   USD    2,000,000    Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller (Thailand), Ltd.

   USD    250,000    Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller (Nanjing) Adhesives, Ltd.

   USD    5,300,000    Lines of credit with HBF parent guarantee    BTMU

Unallocated

   USD    1,700,000    Lines of credit with HBF parent guarantee    BTMU

H.B. Fuller Company

   USD    200,000    Letter of Credit    Bank of Tokyo

H.B. Fuller Egymelt LLC

   USD    11,836    Letter of Credit    ARB Bank

H.B. Fuller Company Australia Pty. Ltd.

   USD    28,352    Letter of Credit    Westpac

H.B. Fuller Company

   USD    —     

The net obligations of the Company under certain Swap

Agreements dated as of November 13, 2009 relating to the

Existing Note Agreements.

   JP Morgan Chase



--------------------------------------------------------------------------------

Schedule 6.02: Existing Liens

H.B. Fuller Company

None.



--------------------------------------------------------------------------------

Exhibit 6.04

HB FULLER COMPANY

Total Notes Payable & ST/LT Debt

 

Entity

   Deposits Held With
HBF Finance (Ireland)

HBF Europe

   23,928,529

HBF Sesame

   17,686,116

HB Fuller UK Operations Limited

   14,829,831

HBF Canada

   13,087,884

HBF UK Manufacturing

   12,261,568

HBF Austria

   8,010,584

HBF Deutschland

   7,589,960

HBF France

   5,069,594

HBF Spain

   4,446,740

HBF Italy Holding

   2,915,076

HBF Austria Produk

   2,813,724

HBF Italy Produzione

   2,604,680

HBF Italy Disbursmnt

   1,686,311

HBF UK- Commission

   829,360

HBF Europe (Princ)

   288,810

HBF Sverige

   262,890

HBF Produk Deutsch

   142,951     

Total Deposits

   118,454,608     

Entity

   Loans With HBF
Finance (Ireland)

HBF Glidden Panama USD

   287

Reca Quimica

   449

Proadec Produtos

   2,977

Isar-Rokoll Chemical

   3,639

HBF UK- Commission

   9,754

HBF UK Manufacturing

   14,742

Kativo Costa Rica

   250,104

HBF Benelux

   547,922

HB Fuller Shanghai Technical Centre Ltd

   605,874

HBF Int (Hong Kong)

   737,709

HBF Holdings

   1,317,705

HB Fuller UK Group Limited

   2,681,592

HBF Deutsch Holding

   10,887,395

HBF UK Ltd

   14,149,579

Kativo Chemical Industries, S.A.

   22,171,540     

Total Loans

   53,381,268     

Net Deposits

   65,073,340     

 



--------------------------------------------------------------------------------

Schedule 6.08: Restrictive Agreements

H.B. Fuller Company

H.B. Fuller Company currently has the following Agreements in place that contain
restrictions:

Shareholders Agreement for H.B. Fuller Adhesives Mauritius Ltd., by and between
Sekisui Chemical Co., Ltd., and H.B. Fuller Company dated February 12, 2005.
This agreement contains restrictions on major decisions, capital contributions
and distributions, as well as certain covenants and restrictions on “Transfer”.

 



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrowers:   

H.B. Fuller Company and certain Foreign Subsidiary Borrowers

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The $200,000,000
Credit Agreement dated as of April 19, 2010 among H.B. Fuller Company, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto 6.    Assigned Interest:      

 

1

Select as applicable.

 

1



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount  of
Commitment/
Loans Assigned    Percentage  Assigned
of
Commitment/Loans2   $    $        %  $    $        %  $    $        % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Title: [Consented to:]3 H.B. FULLER COMPANY By:  

 

  Title:

 

2

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[Effective Date]

To the Lenders and the Administrative

  Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

  Administrative Agent

10 South Dearborn

Chicago, Illinois 60603

Ladies and Gentlemen:

We have acted as counsel for H.B. Fuller Company, a Minnesota corporation (the
“Company”) and Specialty Construction Brands, Inc., a Minnesota corporation
(“Specialty”; and collectively with the Company, the “Loan Parties”), in
connection with (i) the Credit Agreement dated as of April 19, 2010 (the “Credit
Agreement”), among the Company, the banks and other financial institutions
identified therein as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent, (ii) those certain promissory notes dated as of April 19, 2010 (the
“Notes”) made payable by the Company to the order of certain of the Lenders
identified in the Credit Agreement and (iii) that certain Guaranty dated as of
April 19, 2010 among Specialty and the Administrative Agent (collectively with
the Credit Agreement and the Notes, the “Loan Documents”). Terms defined in the
Credit Agreement are used herein with the same meanings.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations as
we have deemed necessary or advisable for purposes of this opinion. As to
certain matters of fact material to the opinions expressed in this letter, we
have relied on the representations made in the Credit Agreement and certificates
of public officials and of officers of the Loan Parties. We have not
independently established the facts so relied on. We have also examined the
originals or copies of the documents listed in a certificate of an officer of
the Loan Parties certifying among other things that such listed documents are
(i) all of the indentures, loan or credit agreements, leases, guarantees,
mortgages, security agreements, bonds, notes and other agreements or instruments
(collectively, the “Existing Debt Documents”), and (ii) all of the orders,
writs, judgments, awards, injunctions and decrees (collectively, the “Existing
Order Documents”), in each case which affect or purport to affect the right of
the Loan Parties to borrow money or to incur any other obligation of the type
incurred by it under the Loan Documents.

As used in this opinion letter, the phrases “to our knowledge,” “known to us” or
similar words mean the actual, conscious awareness on the date of this letter of
Steven J. Ryan or Andrea M. Bond, the attorneys in our firm who have been
actively involved in the negotiation or preparation of the Loan Documents or
this letter.

We assume with your permission and without investigation: (i) the due
authorization, execution and delivery of the Loan Documents by all parties
thereto other than the Loan Parties, (ii) the validity, binding effect and
enforceability under applicable law of the Loan Documents against the parties
thereto other than the Loan Parties, (iii) the authenticity of all documents
submitted to us as originals, (iv) the genuineness of all signatures; (v) the
legal capacity of natural persons, and (vi) the conformity to originals of all
documents submitted to us as copies and the authenticity of the originals of
such copies.

 

1



--------------------------------------------------------------------------------

Based upon the assumptions set forth above and the other limitations and
qualifications set forth below, we are of the opinion that:

1. Each Loan Party (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Minnesota, and (b) has all
corporate power and authority to conduct the business in which it is currently
engaged.

2. The Transactions are within each Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
The Loan Documents has been duly executed and delivered by each applicable Loan
Party and constitutes the valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, (b) general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (c) applicable statutes of limitations.

3. The execution and delivery of the Loan Documents by the Loan Parties and the
payment of each Loan Party’s obligations under the Loan Documents do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect. The execution and delivery of the Loan Documents by the
Loan Parties, the payment of each Loan Party’s obligations under the Loan
Documents and the performance by each Loan Party of its other obligations under
the Loan Documents do not (a) violate any law or regulation applicable to such
Loan Party, (b) violate the charter, by-laws or other organizational documents
of such Loan Party, (c) violate any Existing Order Document, (d) result in a
breach or violation of, or constitute a default under, any Existing Debt
Document, or (e) result in the creation or imposition of any lien on any asset
of such Loan Party.

4. Neither Loan Party is party to any pending, or overtly threatened in writing,
action or proceeding known to us (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or (b) that involve the Loan
Documents or the Transactions.

5. Neither Loan Party is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Our opinions are subject to the following additional qualifications:

(a) Our opinions are limited to the Federal law of the United States and the law
of the State of Minnesota. We note that the Loan Documents provide that they are
to be governed by and construed in accordance with the substantive law of the
State of New York. However, our opinion is given as if the Loan Documents were
governed by and construed in accordance with the law of the State of Minnesota.

(b) We express no opinion with respect to the validity and enforceability of
(i) indemnification provisions, rights of contribution and exculpatory
provisions to the extent they may be limited on public policy grounds or subject
to securities laws; (ii) broadly stated powers of attorney; (iii) any remedies
insofar as any party exercising such remedies may take any action which is
arbitrary or capricious, unreasonable, not in good faith, or not commercially
reasonable; (iv) provisions to the effect that failure to exercise or delay in
exercising rights or remedies will not operate as a waiver of any such right or
remedy or which purport to render ineffective any waiver, modification or
amendment not in writing; (v) waivers of any statutory or constitutional rights
or remedies; (vi) provisions to the effect that

 

2



--------------------------------------------------------------------------------

remedies are cumulative or that stated remedies are not exclusive; and (vii) any
provision for late payment fees, default interest, liquidated damages or other
fees, charges or amounts that may be construed as a penalty.

(c) We express no opinion with respect to the ability of any party to collect or
be reimbursed for costs and expenses, including attorneys’ fees, to the extent
its rights may be limited to reasonable fees and expenses as determined by a
court, or it is not the prevailing party in the action.

(d) We express no opinion with respect to whether the Administrative Agent or
any Lender is required to file a Notice of Business Activities Report under
Minnesota Statutes Section 290.371. Any party who is so required and does not
file such a report has no cause of action upon which it may bring suit under
Minnesota law, except for issues related to its Minnesota tax liability, unless
and until it pays all taxes, interest, and civil penalties due the State of
Minnesota for all periods, or provides for their payment by security or bond.
Insofar as our opinion may relate to the enforceability of any agreement under
Minnesota law or in a Minnesota court, we have assumed that any party seeking to
enforce such agreement has at all times been, and will continue at all times to
be, exempt from the requirement of filing a Notice of Business Activities Report
or, if not exempt, has, prior to the date of such enforcement, made such filing
and paid any such taxes, interest and civil penalties due. Subject to such
restrictions upon the ability of the Administrative Agent and the Lenders to
enforce the Loan Documents prior to the filing of all applicable Notice of
Business Activities Reports and the payment of any such taxes, interest and
civil penalties, the failure of the Administrative Agent or any Lender to make
such filing or to pay any such taxes, interest and civil penalties (i) does not
and will not affect or impair the enforceability of the Loan Documents, and
(ii) does not and will not affect the ability of the Administrative Agent and
the Lenders to enforce the Loan Documents in accordance with their respective
terms if they have made such filings and paid any such taxes, interest and civil
penalties.

(e) We express no opinion as to the existence of or any Loan Party’s title to
any property or assets or the creation or perfection of any mortgage, lien or
other security interest.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by any Person other than the addressees hereof
and their respective successors and assigns as Lenders and Persons that acquire
participations in the Loans (collectively, the “Reliance Parties”), and may not
be relied upon by any Reliance Party for any other purpose, in each case without
our prior written consent.

No copies of this opinion may be delivered or furnished to any other party other
than a Reliance Party, nor may all or portions of this opinion be quoted,
circulated or referred to in any other document without our prior written
consent, except that copies of this opinion may be provided to any regulatory
agency having supervisory authority over a Reliance Party and except that this
opinion may be used in connection with the assertion of a defense as to which
this opinion is relevant and necessary or in response to a court order or other
legal process.

 

Very truly yours, Briggs and Morgan, P.A.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMITMENT AND ACCEPTANCE

Dated [                    ]

Reference is made to the Credit Agreement dated as of April 19, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among H.B. Fuller Company (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the financial institutions
party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A. in its capacity as
contractual representative for the Lenders (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.

Pursuant to Section 2.20 of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $                     to
$                    . Such increase in the Aggregate Commitment is to become
effective on the date (the “Effective Date”) which is the later of
(i)             ,          and (ii) the date on which the conditions precedent
set forth in Section 2.20 in respect of such increase have been satisfied. In
connection with such requested increase in the Aggregate Commitment, the
Company, the Administrative Agent and                                         
(the “Accepting Bank”) hereby agree as follows:

1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $             to the] amount set forth opposite the Accepting Bank’s name
on the signature page hereof.

[2. The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender]

3. The Company hereby represents and warrants that as of the date hereof and as
of the Effective Date, (a) all representations and warranties shall be true and
correct in all material respects as though made on such date and (b) no event
shall have occurred and then be continuing which constitutes a Default or an
Event of Default.

4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

1



--------------------------------------------------------------------------------

5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

  H.B. FULLER COMPANY,   as the Company   By:  

 

  Title:  

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent   By:  

 

  Title:  

 

COMMITMENT   ACCEPTING BANK $   [BANK]   By:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF CLOSING DOCUMENTS

H.B. FULLER COMPANY

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

April 19, 2010

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among H.B. Fuller Company, a
Minnesota corporation (the “Company”), the Foreign Subsidiary Borrowers from
time to time parties thereto (collectively with the Company, the “Borrowers”),
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”), evidencing a
revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $200,000,000.

 

SCHEDULES Schedule 2.01      —      Commitments Schedule 2.02      —     
Mandatory Cost Schedule 2.06      —      Existing Letters of Credit
Schedule 3.01      —      Subsidiaries Schedule 3.06      —      Disclosed
Matters Schedule 6.01      —      Existing Indebtedness Schedule 6.02      —
     Existing Liens Schedule 6.04      —      Existing Investments Schedule 6.08
     —      Restrictive Agreements EXHIBITS Exhibit A      —      Form of
Assignment and Assumption Exhibit B      —      Form of Opinion of Loan Parties’
Counsel Exhibit C      —      Form of Commitment and Acceptance Exhibit D      —
     List of Closing Documents Exhibit E-1      —      Form of Borrowing
Subsidiary Agreement Exhibit E-2      —      Form of Borrowing Subsidiary
Termination Exhibit F      —      Form of Subsidiary Guaranty

 

1

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel

 

1



--------------------------------------------------------------------------------

2. Notes executed by the Company in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) in favor of the Administrative Agent.

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Company)
authorized to request Borrowing or an LC Disbursement under the Credit
Agreement.

 

5. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C. OPINIONS

 

6. Opinion of Briggs and Morgan, P.A., counsel for the Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following as of the Effective Date:
(i) all of the representations and warranties of the Company set forth in the
Credit Agreement (other than the representation contained in Section 3.04(b))
are true and correct on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (ii) no Default has occurred and is
then continuing.

 

8. Amendment to the Existing Loan Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [                    ], among H.B.
Fuller Company, a [                    ] corporation (the “Company”), [Name of
Foreign Subsidiary Borrower], a [                    ] (the “New Borrowing
Subsidiary”), and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of April 19, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [                    ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with the provisions of section 151 of the Companies Act 1985 of England
and Wales (as amended).]5[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee of
the Company contained in the Credit Agreement will apply to the Obligations of
the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

5

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

H.B. FULLER COMPANY By:  

 

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A. as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, H.B. Fuller Company (the “Company”), refers to the Credit
Agreement dated as of April 19, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, H.B. FULLER COMPANY By:  

 

  Name:   Title:

 

Copy to:   JPMorgan Chase Bank, N.A.   [131 South Dearborn Street   Chicago,
Illinois 60603]1

 

1

JPMorgan to confirm.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of April 19, 2010, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Obligations
(as defined below), under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, H.B. FULLER COMPANY, a Minnesota corporation (the “Company”), the
Foreign Subsidiary Borrowers parties thereto (the “Foreign Subsidiary Borrowers”
and, together with the Company, the “Borrowers”), the institutions from time to
time parties thereto as lenders (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
in its capacity as contractual representative (the “Administrative Agent”) for
itself and the other Lenders, have entered into a certain Credit Agreement dated
as of April 19, 2010 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:

 

1



--------------------------------------------------------------------------------

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or
(ii) conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document). No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to any Borrower
pursuant to the Credit Agreement, (ii) any obligations of any Borrower to
reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all obligations
of any Borrower owing to any Lender or any affiliate of any Lender under any
Swap Agreement, (iv) all other amounts payable by any Borrower or any of its
Subsidiaries under the Credit Agreement, any Swap Agreement and the other Loan
Documents and (v) the punctual and faithful performance, keeping, observance,
and fulfillment by any Borrower of all of the agreements, conditions, covenants,
and obligations of such Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Obligations”). Upon (x) the failure by any
Borrower or any of its Affiliates, as applicable, to

 

2



--------------------------------------------------------------------------------

pay punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement or the relevant Loan Document, as the case may be.
Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement or any other Loan Document, including, without limitation, any
such amendment which may increase the amount of, or the interest rates
applicable to, any of the Obligations guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting such Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or any other guarantor of any of
the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any other Loan Document, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by such
Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

 

3



--------------------------------------------------------------------------------

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Obligations or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder or otherwise
reduce, release, prejudice or extinguish its liability under this Guaranty
except as provided in Section 5.

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired. If at any time any payment of
the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by any Borrower or any other party under the Credit
Agreement, any Swap Agreement or any other Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower or otherwise, each of the Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. The parties hereto acknowledge and agree that each of
the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result such currency (the “Original Currency”) no longer exists or the relevant
Guarantor is no able to make payment in such Original Currency, then all
payments to be made by such Guarantor hereunder in such currency shall instead
be made when due in Dollars in an amount equal to the Dollar Amount (as of the
date of payment) of such payment due, it being the intention of the parties
hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations

 

4



--------------------------------------------------------------------------------

and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of any Borrower or of any other fact
that might increase such Guarantor’s risk hereunder; (e) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (f) notice of any Unmatured Default or Default; and (g) all
other notices (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
Collateral provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations’ rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations’ intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

5



--------------------------------------------------------------------------------

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Obligations; or (b) any election by the Administrative Agent and the
other Holders of Obligations under Section 1111(b) of Title 11 of the United
States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Obligations, the Issuing Bank or the Administrative Agent now have or
may hereafter have against any Borrower, any endorser or any guarantor of all or
any part of the Guaranteed Obligations or any other Person, and the Guarantors
waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Obligations, the Issuing Bank and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of any Borrower to the Holders
of Obligations or the Issuing Bank. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Obligations and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the other Holders of
Obligations and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 7(a).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal, interest and other amounts from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document or any Swap Agreement have been terminated. If all or any part

 

6



--------------------------------------------------------------------------------

of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
any Borrower and the Holders of Obligations, such Guarantor shall receive and
hold the same in trust, as trustee, for the benefit of the Holders of
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that, except as otherwise permitted by the Credit
Agreement, until the Guaranteed Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among any Borrower and the Holders of
Obligations have been terminated, no Guarantor will assign or transfer to any
Person (other than the Administrative Agent) any claim any such Guarantor has or
may have against any Obligor

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement and the Swap Agreements, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

7



--------------------------------------------------------------------------------

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement
and the Swap Agreements.

SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under the Credit Agreement, any Swap Agreement or
any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of such Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Swap Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Swap Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns; provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of all
of the Lenders, and any such assignment in violation of this Section 12 shall be
null and void; and in the event of an assignment of any amounts payable under
the Credit Agreement, any Swap Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

(B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE
(A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
COMPANY). EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH
MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD
TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN
GUARANTOR. NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

9



--------------------------------------------------------------------------------

(C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 16. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 17. Taxes, Expenses of Enforcement, etc.

(A) Taxes.

(i) All payments by any Guarantor to or for the account of any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Obligations
hereunder or under any promissory note or application for a Letter of Credit
shall be made free and clear of and without deduction for any and all Taxes
(other than Excluded Taxes). If any Guarantor shall be required by law to deduct
any Taxes (other than Excluded Taxes) from or in respect of any sum payable
hereunder to any Lender, the Issuing Bank, the Administrative Agent or any other
Holder of Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 17(A)) such Lender, the Issuing Bank,
the Administrative Agent or any other Holder of Obligations (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

(ii) In addition, the Guarantors hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
or application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any promissory note or application
for a Letter of Credit (“Other Taxes”).

 

10



--------------------------------------------------------------------------------

(iii) The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Holder of Obligations for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 17(A), but in any
event excluding all Excluded Taxes) paid by the Administrative Agent, the
Issuing Bank, such Lender or such other Holder of Obligations and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent, the Issuing Bank, such Lender or
such other Holder of Obligations makes demand therefor.

(iv) By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. Subject to the terms of the Credit Agreement,
after the occurrence of an Event of Default under the Credit Agreement, the
Lenders shall have the right at any time to direct the Administrative Agent to
commence enforcement proceedings with respect to the Guaranteed Obligations. The
Guarantors agree to reimburse the Administrative Agent and the other Holders of
Obligations for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Administrative
Agent and the other Holders of Obligations, which attorneys may be employees of
the Administrative Agent or the other Holders of Obligations) paid or incurred
by the Administrative Agent or any other Holder of Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty. The Administrative Agent agrees to
distribute payments received from any of the Guarantors hereunder to the other
Holders of Obligations on a pro rata basis for application in accordance with
the terms of the Credit Agreement.

SECTION 18. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations (including the Administrative Agent) may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, appropriate and apply in accordance with the terms of
the Credit Agreement toward the payment of all or any part of the Guaranteed
Obligations (i) any indebtedness due or to become due from such Holder of
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.

SECTION 19. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Obligations (including the Administrative Agent) shall have any duty to
advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Obligations
(including the Administrative Agent), pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.

 

11



--------------------------------------------------------------------------------

SECTION 20. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 21. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).

SECTION 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 23. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Obligations
(including the Administrative Agent), as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency and (b) amounts shared
with other Holders of Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Obligations under Section 2.18
of the Credit Agreement, such Holder of Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

Remainder of Page Intentionally Blank.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

SPECIALTY CONSTRUCTION BRANDS, INC. By:  

 

Name: Title:

 

13



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first above written:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name: Title:

 

14



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of April 19,
2010 by and among SPECIALTY CONSTRUCTION BRANDS, INC. (the “Initial Guarantors”
and along with any additional Subsidiaries of the Company, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Obligations,
under the Credit Agreement. Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty. By its execution below,
the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company], agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this              day of             , 20        .

 

[NAME OF NEW GUARANTOR] By:  

 

Its:  

 

15